Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub. 2015/0028014 to Wang.
	Referring to Figures 1-4 and ¶¶ [0020] & [0021] of Wang, and as recited in claim 1, Wang discloses a hand grip for handlebars comprising “a first layer [11] and a second layer [12], rge first later comprising a reduced thermal conductivity compared with the second layer... and... a heating arrangement [21]... disposed between the first and second layers.
	As in claim 3, Wand discloses “protruberances... on an outer surface of the grip,” as is clearly shown of the ridges in Figure 1. 
	As recited in claim 6, Wang discloses a “power source... for the heating arrangement,” since it is intended for use with a motorcycle, snowmobile or any personal vehicle (¶¶ [0001] & [0002]).
As in claims 7 and 8, a vehicle battery is “attachable to the vehicle,” and when the ignition key activates just battery power, the battery alone powers the heaters.

Claim Rejections - 35 USC § 103
Claims 2, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of GB 2511 570 A to Lowe.
Claim 2 differs from Wang only in calling for “a base layer” between the first layer and the handlebar. Lowe discloses, at Fig. 3 and Page 7, lines 14-21, a base layer 9. It would have been obvious to adapt the base layer 9 of Lowe to the grip of Wang to inhibit rotation of the grip when in use.
While Lowe doesn’t mention use of a dynamo to power the heater, as in claim 9, this does not patentably distinguish the claim from the prior art. Just as the examiner once powered a bicycle headlight with a “dynamo” driven by a generator in contact with a tire, such a dynamo would have been the obvious means to power heated handle grips of a bicycle.
As recited in claim 15 and 16 Lowe discloses “a plurality of thermal breaks,” in the form of “a plurality of spacers” (el’t 5 and 9, Fig. 7) which lessen heat loss to the handlebar. As noted above, element 9 inhibits rotation, and layer 7, a foam, in a thermal insulator (page 7, lines 14-24), which would have been obvious for these reasons.
As in claim 17, the layers of Wang are cylindrical, and as in claim 18, gripping layer 9 of Lowe is the innermost layer, thus inward of layer 1, and obvious as discussed above.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/14/21